DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) the assigning of similarity scores in claims 1 and 12, scaling factors in claim 1, 8-10, 14-17, the normalization of training data in claims 4 and 5, and the use of a regression model in claim 6 all correspond to the judicial exception of a mathematical concept of mathematical relationships and mathematical calculations. This judicial exception is not integrated into a practical application because the claims do not tie the mathematical relationships and calculations to any particular real-world application or technological problem. This judicial exception is not integrated into a practical application because the claims do not tie the mathematical relationships and calculations to any particular real-world application or technological problem. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the use of training data and the predicting of future outcome in claims 1 and 12, the “a computer-readable medium having software stored therein, when executed by said computer” in claim 1, the use of training data with input data in claim 2 and 13, the input data having attributes of claim 3, the predicting of future outcome based on a score in claims 7 and 11, and the use of weights to predict an outcome in claim 18, are all recited at a high level of 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12-13 is/are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by Peng et al., (US 2021/0019342 A1, hereinafter Peng).
Regarding claim 12:
Peng shows:
“A method of supervised machine learning, the method comprising the steps of: providing training data to a learning machine;” (Paragraph [0047]: “The generation of semantic similarity labels for medical images can be curated manually or generated from crowdsourced training based on a pathologist click behavior when viewing collections of medical images or other machine learning technique” – The Peng is the supervised machine learning with providing training data to a learning machine.)
“generating initial similarity scores;” (Paragraph [0052]: “The position of the images in the embedding is a factor of similarity rankings consisting of visual similarity between the images and semantic similarity. Images that are similar visually are clustered close to each other whereas dissimilar images are not. Similar medical images to a query image are found by projecting the query image feature vectors into the embedding of FIG. 4 and selecting neighboring images, e.g., by designating a sphere of radius r and retrieving, those images within radius r of the projection of the query image in the embedding.” – The clustering of images that are visually similar of Peng is an initial similarity score.)
“generating improved similarity scores;” (Paragraph [0053]: “FIG. 5 is another example of a plot of an embedding of multitude of medical images of the reference library of FIG. 3 in a multidimensional space. Semantic 1, semantic 2 and semantic 3 refer to axes of the space, and the meaning thereof can be specified by a user or operator if they wish to see a visualization of the images in the reference library. The individual rectangles 502 represent the images in the reference library. The rectangles 502 can be color coded so as to group together related images to make the plot of the embedding more intelligible or useful to the user. For example, images of a given smoker status of “not smoker” could be colored green, for example where none of the axes semantic 1, semantic 2 and semantic 3, are associated with smoker status but instead to other labels assigned to the images” – The color coding of related images and the semantic similarity of images of Peng 
“using the improved similarity scores to model outcome; using the modeled outcome to predict future outcomes.” (Paragraph [0043]: “The system and method of this disclosure can be configured as a user interface set of features, such as screen displays, prompts, windows and user input (query) boxes and retrieval panes or pivot tables, which can be considered as a whole to constitute a clinical decision support tool. In one possible embodiment, the tool does not provide for diagnosis or classification of a queried image per se; rather, it serves images or patches of images that are similar to the queried image to assist a human operator (pathologist) in making medical decisions such as diagnosis, treatment, or estimating prognosis.” In paragraph [0044]: “The method has applications in pathology, in particular (a) inter-case searching, namely finding similar image regions in other (historic) cases for aiding in diagnosis, teaching and education, and (b) finding similar features in the same image, e.g., histopathological gigapixel images, such as whole slide images in pathology, as explained above. When viewing a medical image for inter-case searching, the methodology allows for showing the user other images in the same modality that are similar, along with metadata from the other similar images, e.g., the diagnosis, treatment, outcome or other relevant information. Examples of the other relevant information include the distribution (e.g. a histogram, or percentages) of cases across which the queried features occurs (e.g. “30% in benign cases, 20% in cancer grade 1 cases, 45% in cancer grade 2 cases, and 5% in some other rare cancer case”).” And in paragraph [0045]: “In our approach we use an embedding of the medical images in the reference library by projecting the medical images into a multidimensional feature space. There are several ways in which this could be accomplished, such as by using unsupervised Peng to “making medical decisions such as diagnosis, treatment, or estimating prognosis” is the using the improved similarity scores to model outcome; using the modeled outcome to predict future outcomes. )

Regarding claim 13:
Peng shows the method of claim 12 as claimed and specified above.
And Peng shows “wherein the training data comprises N subjects defined by k attributes.” (Paragraph [0044]: “The method has applications in pathology, in particular (a) inter-case searching, namely finding similar image regions in other (historic) cases for aiding in diagnosis, teaching and education, and (b) finding similar features in the same image, e.g., histopathological gigapixel images, such as whole slide images in pathology, as explained above. When viewing a medical image for inter-case searching, the methodology allows for showing the user other images in the same modality that are similar, along with metadata from the other similar images, e.g., the diagnosis, treatment, outcome or other relevant information. Examples of the other relevant information include the distribution (e.g. a histogram, or percentages) of cases across which the queried features occurs (e.g. “30% in benign cases, 20% in cancer grade 1 cases, 45% in cancer grade 2 cases, and 5% in some other rare cancer case”).” – The images with meta data including that of treatment and outcome of Peng is training data with k attributes.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng in view of Zoldi et al., (US 2017/0270534 A1, hereinafter Zoldi).
Regarding claim 13:
Peng shows the method of claim 12 as claimed and specified above.
But Peng 
However, Zoldi teaches “wherein the method can be used recursively at different aggregations using weights at different levels Wt and Wl1j to predict outcomes.” (Paragraph [0038]: “Frequent behavior sorted lists (“BLists”) are data structures stored in an entity's profile, and are used to track information in a space-efficient manner. The BList is space-limited, and uses a weighting mechanism to preserve favorite entries in the lists. The weighting mechanism is tuned so that frequently seen favorites are preserved in the list (gated on recency) such that newly seen items can be added, but not at the expensive of deleting long-term often-seen items.” And in paragraph [0040]: “FIG. 2: Operation of a BList. At each time step, an observation is considered for addition to the list. At t.sub.1 . . . t.sub.3, a new observation is added to the list, while the weight of existing entries is decayed. New entries are added with weight w=1, and the payload is constructed from the entry date. At t.sub.4, the observation has a key=1 that has been seen before. In this case, the weight is updated so that key=1 is now at the top of the list, in the position of “top favorite”.” – The weights for favorite entries of Zoldi that are added based on frequency and at each observation is that of using weights with recursion. The updating of weights of Zoldi is the aggregation of the weights. The use of favorite entries of Zoldi is the predicted outcome because the top entry is often seen and predicted due to frequent behavior.)
Peng and Zoldi are analogous in the arts because both Peng and Zoldi describe making inferences based on observations of previous data.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Peng and Zoldi before him or her, to modify the teachings of Peng to include the teachings of Zoldi in order to maintain a frequently used list and thereby increase the efficiency of Peng by incorporating a frequency used list of Zoldi with the diagnosis based on observations of Peng.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Virkar et al., (US 2015/0286955 A1, hereinafter Virkar).
Regarding claim 19:
Peng shows:
“A method for treating a disease in a current patient, the method comprising the steps of: providing training data of prior patients … to a learning machine” (Paragraph [0043]: “The system and method of this disclosure can be configured as a user interface set of features, such as screen displays, prompts, windows and user input (query) boxes and retrieval panes or pivot tables, which can be considered as a whole to constitute a clinical decision support tool. In one possible embodiment, the tool does not provide for diagnosis or classification of a queried image per se; rather, it serves images or patches of images that are similar to the queried image to assist a human operator (pathologist) in making medical decisions such as diagnosis, treatment, or estimating prognosis.” In paragraph [0044]: “The method has applications in pathology, in particular (a) inter-case searching, namely finding similar image regions in other (historic) cases for aiding in diagnosis, teaching and education, and (b) finding similar features in the same image, e.g., histopathological gigapixel images, such as whole slide images in pathology, as explained above. When viewing a medical image for inter-case searching, the methodology allows for showing the user other images in the same modality that are similar, along with metadata from the other similar images, e.g., the diagnosis, treatment, outcome or other relevant information. Examples of the other relevant information include the distribution (e.g. a histogram, or percentages) of cases across which the queried paragraph [0045]: “In our approach we use an embedding of the medical images in the reference library by projecting the medical images into a multidimensional feature space. There are several ways in which this could be accomplished, such as by using unsupervised learning which clusters the images based on similarity of features. As another example we could create embeddings using features learned, for example, in a cancer detection convolutional neural network.” And in paragraph [0047]: “The generation of semantic similarity labels for medical images can be curated manually or generated from crowdsourced training based on a pathologist click behavior when viewing collections of medical images or other machine learning technique”– The training based on images of Peng is the supervised machine learning with providing training data to a learning machine.)
“the training data including for each prior patient attributes and patient outcome,” (Paragraph [0044]: “The method has applications in pathology, in particular (a) inter-case searching, namely finding similar image regions in other (historic) cases for aiding in diagnosis, teaching and education, and (b) finding similar features in the same image, e.g., histopathological gigapixel images, such as whole slide images in pathology, as explained above. When viewing a medical image for inter-case searching, the methodology allows for showing the user other images in the same modality that are similar, along with metadata from the other similar images, e.g., the diagnosis, treatment, outcome or other relevant information. Examples of the other relevant information include the distribution (e.g. a histogram, or percentages) of cases across which the queried features occurs (e.g. “30% in benign Peng is the training data including for each prior patient attributes and patient outcome.)
“generating initial similarity scores between prior patients;” (Paragraph [0052]: “The position of the images in the embedding is a factor of similarity rankings consisting of visual similarity between the images and semantic similarity. Images that are similar visually are clustered close to each other whereas dissimilar images are not. Similar medical images to a query image are found by projecting the query image feature vectors into the embedding of FIG. 4 and selecting neighboring images, e.g., by designating a sphere of radius r and retrieving, those images within radius r of the projection of the query image in the embedding.” – The clustering of images that are visually similar of Peng is an initial similarity score.)
“generating improved similarity scores between prior patients;” (Paragraph [0053]: “FIG. 5 is another example of a plot of an embedding of multitude of medical images of the reference library of FIG. 3 in a multidimensional space. Semantic 1, semantic 2 and semantic 3 refer to axes of the space, and the meaning thereof can be specified by a user or operator if they wish to see a visualization of the images in the reference library. The individual rectangles 502 represent the images in the reference library. The rectangles 502 can be color coded so as to group together related images to make the plot of the embedding more intelligible or useful to the user. For example, images of a given smoker status of “not smoker” could be colored green, for example where none of the axes semantic 1, semantic 2 and semantic 3, are associated with smoker status but instead to other labels assigned Peng is the improved similarity score.)
“using the improved similarity scores to model patient outcome; using the modeled outcome to predict an outcome of a current patient;” (Paragraph [0043]: “The system and method of this disclosure can be configured as a user interface set of features, such as screen displays, prompts, windows and user input (query) boxes and retrieval panes or pivot tables, which can be considered as a whole to constitute a clinical decision support tool. In one possible embodiment, the tool does not provide for diagnosis or classification of a queried image per se; rather, it serves images or patches of images that are similar to the queried image to assist a human operator (pathologist) in making medical decisions such as diagnosis, treatment, or estimating prognosis.” In paragraph [0044]: “The method has applications in pathology, in particular (a) inter-case searching, namely finding similar image regions in other (historic) cases for aiding in diagnosis, teaching and education, and (b) finding similar features in the same image, e.g., histopathological gigapixel images, such as whole slide images in pathology, as explained above. When viewing a medical image for inter-case searching, the methodology allows for showing the user other images in the same modality that are similar, along with metadata from the other similar images, e.g., the diagnosis, treatment, outcome or other relevant information. Examples of the other relevant information include the distribution (e.g. a histogram, or percentages) of cases across which the queried features occurs (e.g. “30% in benign cases, 20% in cancer grade 1 cases, 45% in cancer grade 2 cases, and 5% in some other rare cancer case”).” In paragraph [0045]: “In our approach we use an embedding of the medical images in the Peng to “making medical decisions such as diagnosis, treatment, or estimating prognosis” is the using the improved similarity scores to model outcome; using the modeled outcome to predict future outcomes.)
“and using the predicted outcome to arrive at a course of treatment for the current patient.” (Paragraph [0043]: “The system and method of this disclosure can be configured as a user interface set of features, such as screen displays, prompts, windows and user input (query) boxes and retrieval panes or pivot tables, which can be considered as a whole to constitute a clinical decision support tool. In one possible embodiment, the tool does not provide for diagnosis or classification of a queried image per se; rather, it serves images or patches of images that are similar to the queried image to assist a human operator (pathologist) in making medical decisions such as diagnosis, treatment, or estimating prognosis.” – The assisting in medical decisions for treatment of Peng is the predicted outcome to arrive at a course of treatment for the current patient.)
But Peng does not appear to explicitly recite a method comprising the steps of: providing training data of prior patients in a “clinical trial” to a learning machine.
However, Virkar teaches a method comprising the steps of: providing training data of prior patients in a “clinical trial” to a learning machine. (Paragraph [0104]: “Training data may be derived from known training data sets used in the machine learning field, or may be created Virkar is the clinical trial data.)
Peng and Virkar are analogous in the arts because both Peng and Virkar describe using machine learning with medical applications.
Therefore, it would be obvious to one of ordinary skill in the art at the filing date of the instant application, having the teachings of Peng and Virkar before him or her, to modify the teachings of Peng to include the teachings of Virkar in order to expand the medical images of Peng to include the health data records of clinical trial data of Virkar and thereby increase the accuracy of Peng.

Would Be Allowable Subject Matter
Claims 1-11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 USC § 101 set forth in this Office action.
The following is a statement of reasons for the indication of would be allowable subject matter: 
As per claim 1, 
Though Peng et al., (US 2021/0019342 A1), part of the prior art made of record, teaches the training of a learning machine in paragraph [0047] through the generation of labels from a collection of medical images, generating of similarity scores and improving on those similarity scores in paragraphs [0052]-[0053] though the first determining a similarity between medical images and then determining a further semantical labelling similarity paragraph [0043]-[0045] by using a set of previous images to determine diagnosis, treatment, and/or prognosis.
And though Rossi et al., (US 2020/0019890 A1), part of the prior art made of record, teaches the determining of similarity within training data in paragraph [0041] by determining a similarity score for all training data points for determining a threshold of anomaly data points of testing data.
The primary reason for marking of would be allowable subject matter of independent claim 1, in the instant application, is the combination with the inclusion in these claims of the limitations of a system comprising:
“performs a machine learning method comprising the steps of:
generating a similarix from received training data of N subjects, where each subject is defined by a set of attributes;
assigning an initial similarity score to each of the subjects; 
calculating a scaling factor for each attribute; generating improved similarity scores using the scaling factors;
using the improved similarity scores to predict future outcomes for new subject.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the training, a similarity score, determining an outcome, it does not teach the use a scaling factor based on attributes for generating an improved similarity score from an already established similarity score generated from training data, and using the improved similarity score to predict future outcomes.
would be allowable at least for the reasons recited above as including all of the limitations of the would be allowable independent base claim 1 upon which claims 2-11 depend.

Claims 14-17 would be allowable if rewritten to overcome the rejection(s) under 35 USC § 101 set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of would be allowable subject matter:  As per claim 14, 
Though Peng et al., (US 2021/0019342 A1), part of the prior art made of record, teaches the training of a learning machine in paragraph [0047] through the generation of labels from a collection of medical images, generating of similarity scores and improving on those similarity scores in paragraphs [0052]-[0053] though the first determining a similarity between medical images and then determining a further semantical labelling similarity through grouping of images semantically, and the determining an outcome in paragraph [0043]-[0045] by using a set of previous images to determine diagnosis, treatment, and/or prognosis.
And though Rossi et al., (US 2020/0019890 A1), part of the prior art made of record, teaches the determining of similarity within training data in paragraph [0041] by determining a similarity score for all training data points for determining a threshold of anomaly data points of testing data.
The primary reason for marking of would be allowable subject matter of dependent claim 14, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
wherein the improved similarity score is calculated by first calculating an attribute scaling factor from the initial similarity scores.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the training, a similarity score, determining an outcome, it does not teach the use a scaling factor based on attributes for generating an improved similarity score from an already established similarity score generated from training data, and using the improved similarity score to predict future outcomes.
Dependent claim(s) 15-17 are marked as would be allowable at least for the reasons recited above as including all of the limitations of the would be allowable dependent base claim 14 upon which claims 15-17 depend.

Allowable Subject Matter
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
As per claim 20, 
Though Peng et al., (US 2021/0019342 A1), part of the prior art made of record, teaches the training of a learning machine in paragraph [0047] through the generation of labels from a collection of medical images, generating of similarity scores and improving on those similarity scores in paragraphs [0052]-[0053] though the first determining a similarity between medical images and then determining a further semantical labelling similarity through grouping of images semantically, and the determining an outcome in paragraph [0043]-[0045] by using a set of previous images to determine diagnosis, treatment, and/or prognosis.
And though Rossi et al., (US 2020/0019890 A1), part of the prior art made of record, teaches the determining of similarity within training data in paragraph [0041] by determining a similarity score for all training data points for determining a threshold of anomaly data points of testing data.
The primary reason for marking of allowable subject matter of dependent claim 20, in the instant application, is the combination with the inclusion in these claims of the limitations of a method comprising:
“wherein the improved similarity score is calculated by first calculating an attribute scaling factor from the initial similarity scores.”
The prior art of made of record above neither anticipates nor renders obvious the above-recited combinations. Specifically, though the prior art of made of record does teach the training, a similarity score, determining an outcome, it does not teach the use a scaling factor based on attributes for generating an improved similarity score from an already established similarity score generated from training data, and using the improved similarity score to predict future outcome to arrive at a course of treatment for the current patient.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE D WOOLWINE whose telephone number is (571)272-4138. The examiner can normally be reached M-F 9:30-6:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MIRANDA HUANG can be reached on (571) 270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHANE D. WOOLWINE
Primary Examiner
Art Unit 2124



/SHANE D WOOLWINE/               Primary Examiner, Art Unit 2124